Case 5:19-cv-05005-JLV Document5 Filed 02/18/19 Page 1 of 2 PagelD #: 13

UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA

WESTERN DIVISION

0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0

JENNIFER JONES and WALTER . 5:19-cv-05005-JLV
WESTBERG,
Plaintiffs,
; DEFENDANT’S
Vv. CORPORATE DISCLOSURE
STATEMENT

REGENCY HOTEL MANAGEMENT,

Defendant.

0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0

Regency CSP Ventures Limited Partnership is the proper party to this suit. Pursuant to
Fed. R. Civ. P. 7.1, the general partner of Regency CSP Ventures Limited Partnership is U.S.
Hotel and Resort Management, Inc.

Dated this 18th day of February, 2019.

WOODS, FULLER, SHULTZ & SMITH P.C.

Melanie Carpenter C/

300 South Phillips Avenue, Suite 300

PO Box 5027

Sioux Falls, SD 57117-5027

Phone (605) 336-3890

Fax (605) 339-3357

Email: melanie.carpenter@woodsfuller.com
Attorneys for Defendant

{03255588.1} -|-
Case 5:19-cv-05005-JLV Document5 Filed 02/18/19 Page 2 of 2 PagelD #: 14

Case Number: 5:19-cv-05005-JLV
Defendant’s Corporate Disclosure Statement

CERTIFICATE OF SERVICE
I hereby certify that on the 18th day of February, 2019, the foregoing Defendant’s
Corporate Disclosure Statement was electronically filed with the Clerk of Court using the

CM/ECF system, and served on the following by first class mail, postage prepaid, on February

19, 2019:

Jennifer Jones Walter Westberg

2138 Minnekahta Ave. 2138 Minnekahta Ave.
Hot Springs, SD 57747 Hot Springs, SD 57747

WL Z fe

One of the Attorney¢for Defendant

{03255588.1} -2-
